Case 1:17-cv-01000-MN Document 236 Filed 05/29/20 Page 1 of 2 PageID #: 3600




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE
____________________________________
                                     :
CRANE MERCHANDISING                  :
SYSTEMS, INC.,                       :
                                     :
                Plaintiff,           :
                                     :    C.A. No. 17-1000-MN
             v.                      :
                                     :
NEWZOOM, LLC, BEST BUY STORES, :
L.P., BENEFIT COSMETICS LLC,         :
and MACY’S INC.,                     :
                                     :
                Defendants.          :
____________________________________:

                                   JOINT STATUS REPORT

       On March 13, 2020, the assistant general counsel of Crane Co. (the parent company of

Crane Merchandising Systems, Inc.) and the general counsel of Swyft Inc. (the parent company of

NewZoom, LLC) agreed to a settlement via e-mail. On March 19, 2020, the parties notified the

Court that they reached a settlement in principle. D.I. 228. Pursuant to the parties’ request, the

Court stayed the case to permit the parties the opportunity to finalize the settlement and requested

status reports every twenty-one days. Docket Text re: D.I. 228.

       Since March 26, counsel for the parties have exchanged comments and revisions on the

proposed settlement agreement. The parties continue to make progress toward a final settlement

agreement and expect to finalize the settlement agreement before the next required status report.
Case 1:17-cv-01000-MN Document 236 Filed 05/29/20 Page 2 of 2 PageID #: 3601




Dated: May 29, 2020

 YOUNG CONAWAY STARGATT                 RICHARDS, LAYTON & FINGER, P.A.
 & TAYLOR, LLP

  /s/ Samantha G. Wilson                /s/ Kelly E. Farnan
 Adam W. Poff (No. 3990)                Kelly E. Farnan (No. 4395)
 Samantha G. Wilson (No. 5816)          Renée M. Delcollo (No. 6442)
 Rodney Square                          One Rodney Square
 1000 North King Street                 920 North King Street
 Wilmington, Delaware 19801             Wilmington, DE 19801
 (302) 571-6600                         (302) 651-7700
 apoff@ycst.com                         farnan@rlf.com
 swilson@ycst.com                       mosley@rlf.com

 Attorneys for Plaintiff/Counterclaim   Attorneys for Defendant/Counterclaim
 Defendant Crane Merchandising          Plaintiff NewZoom LLC and for Defendants
 Systems, Inc.                          Best Buy Stores, L.P., Benefit Cosmetics LLC
                                        and Macy’s Inc.




26568848.1




                                           2
